Citation Nr: 0003414	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  94-43 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

V.E. French, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1990 to June 
1991, during which time he served in support of Operation 
Desert Storm.  In addition, a 1991 DD 214 indicates that the 
veteran had an additional period of 1 year, 11 months, and 17 
days of active service.  From the record, it can be verified 
that he participated in active duty for training with 
National Guard, from December 1963 to May 1964 and from 
October 1986 to January 1987; however, no other specific 
dates of active duty or active duty for training are 
identified.  The record also indicates a period in excess of 
25 years of service with the Army National Guard.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1994 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA) in which service connection for bilateral high 
frequency sensorineural hearing loss was denied.

This claim was remanded by the Board in March 1997, for the 
purpose of attempting to identify any additional periods of 
active service for the veteran and to obtain any existing 
service medical records corresponding to those periods.  
Having reviewed the record, the Board is satisfied that the 
required development has been completed to the fullest extent 
possible.  


FINDINGS OF FACT

1.  A hearing loss disability, as defined for VA purposes, is 
initially shown in the record in 1972, or prior to a period 
of active duty for training (from October 1986 to January 
1987) and the veteran's period of active service in support 
of Operation Desert Storm (November 1990 to June 1991).   

2.  The available medical evidence does not demonstrate a 
sustained or pathological increase in the veteran's hearing 
impairment during the period of active duty for training or 
the period of active service in support of Operation Desert 
Storm.  

3.  The record does not include objective medical evidence 
which suggests that 
the veteran's hearing loss disability, which pre-existed 
periods of active service and active duty for training, 
either increased in severity or worsened as a result of 
prolonged exposure to elevated noise levels therein.  


CONCLUSION OF LAW

Sensorineural hearing loss, which pre-existed active service, 
was not aggravated therein.  38 U.S.C.A. §§ 1110, 1111, 1137 
(West 1991), 38 C.F.R. § 3.306 (1999).
7

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim is well grounded.  VA has a duty to assist the veteran 
to develop facts in support of a well grounded claim.  
38 U.S.C.A. § 5107(a) (West 1996) and Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  The veteran has not alleged, and the 
record does not indicate, the need to obtain any pertinent 
records which have not already associated with the claims 
folder.  Thus, the Board finds that VA's duty to assist the 
veteran has been satisfied.

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1999), service connection may be granted for a disability if 
it is shown that the veteran suffers from a disease or injury 
incurred in or aggravated by service.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  For certain 
disabilities, including hearing loss, service connection may 
be warranted if the disability is manifested to a compensable 
degree within one year following the veteran's discharge from 
active service, based on application of the provisions 
pertaining to service connection on a presumptive basis which 
are found in 38 C.F.R. § 3.309 (1999).  

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, 4000 Hz are 26 dB or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999). 

A preexisting injury or disease will be considered to have 
been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease. 38 U.S.C.A. § 1153 (West 
1991); 38 C.F.R. § 3.306(a) (1999). In deciding a claim based 
on aggravation, after having determined the presence of a 
preexisting condition, the Board must first determine whether 
there has been any measured worsening of the disability 
during service and then whether this constitutes an increase 
in disability. See Browder v. Brown, 5 Vet.App. 268, 271 
(1993); Hensley v. Brown, 5 Vet.App. 155, 163 (1993).  
Aggravation may not be conceded unless all the evidence of 
record pertaining to the manifestations of the disorder 
claimed to have been aggravated reflects that the disorder 
underwent an increase in severity. 38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306 (b) (1999).


Evidence

The record includes medical records from the time of the 
veteran's inactive duty with the Army National Guard and for 
the period of his active service during the Operation Desert 
Storm.  

At the time of a September 1963 enlistment examination, 
conducted just prior a period of active duty for training, an 
audiometry examination was not done and hearing acuity was 
recorded as 15/15 for whispered voice in each ear.  With 
conversion to ANSI units, the  audiometry findings at the 
time of the April 1964 separation examination show that 
puretone thresholds in the right ear of  25, 25, 10, 20, 20, 
and 25 decibels (dB) at frequencies of 250, 500, 1000, 2000, 
4000, and 8000 Hertz (Hz), respectively.  In the left ear, 
puretone frequencies were recorded as 20, 15, 10, 35, 35, and 
35 dB at the same frequencies.  

A hearing loss disability, as defined for VA purposes, is 
first shown in the record in 1972, at the time of a medical 
examination conducted for National Guard purposes during the 
veteran's inactive duty status.  The April 1972 examination 
report shows that puretone decibel thresholds in the 
veteran's right ear were recorded as 30, 20, 15, 15, 15, 40, 
60, and 40 decibels (dB), at frequencies of 250, 500, 1000, 
2000, 3000, 4000, 6000, and 8000 Hertz (Hz).  In the left 
ear, puretone decibel thresholds were recorded as 15, 15, 15, 
70, 70, 45, 70, and 45 dB in the same frequencies.  

Thereafter, the veteran's hearing loss is noted on reports of 
periodic medical examinations for National Guard purposes, 
also during inactive duty status.  A 1976 examination report 
shows a notation of bilateral hearing loss, nerve deficit.  
An August 1979 examination report shows a notation of 
"bilateral hearing loss-longstanding."  The report of an 
August 1987 quadrennial examination shows a notation of 
"hearing loss, left greater than right, neural, stable."  

The report of a September 1989 audiogram, conducted during 
inactive duty, shows pure tone decibel thresholds of 25, 15, 
20, 70, and 70, and 65 dB in the right ear at frequencies of 
500, 1000, 2000, 3000, 4000, and 6000 Hertz (Hz), 
respectively, and thresholds of 20, 15, 65, 75, 75, and 70 dB 
for the same frequencies in the left ear.  

On a November 1990 report of medical history, conducted at 
the time of mobilization for deployment to the Persian Gulf, 
the veteran gave a history of hearing loss.  The record does 
not include an audiometry examination for the time 
corresponding to the veteran's induction into active duty at 
this time.   

In March 1991, during his period of active duty, an 
audiological examination was conducted.  In the right ear, 
puretone thresholds were recorded as 10, 5, 20, 70, 70, and 
75 dB at frequencies of 500, 1000, 2000, 3000, 4000, and 6000 
Hz respectively.  In the left ear, puretone thresholds were 
recorded as 15, 5, 70, 80, 75, and 90 dB at the same 
frequencies. 

In April 1991, the veteran was afforded an ear, nose, and 
throat consultation regarding his sensorineural hearing loss, 
which was noted to have been progressive over the last 8-10 
years.  On audiometry examination, puretone decibel 
thresholds in the right ear were recorded as 20, 5, 5, 10, 
25, 75, 80, 70, and 60 dB at frequencies of 250, 500, 1000, 
1500, 2000, 3000, 4000, 6000, and 8000 Hz, respectively.  In 
the left ear, puretone thresholds were recorded as 30, 25, 
10, 45, 65, 85, 85, 70, and 80 dB at the same frequencies.  
The report indicates that the veteran did not feel his 
hearing was a problem for him at present, but he was willing 
to try amplification.  Audiologic assessment was of 
asymmetric predominantly sensorineural hearing loss, mild 
sloping to severe, with the loss more significant in the left 
ear than in the right.  Word recognition scores were 
depressed in the left ear.  

In May 1991, the veteran was fitted with two hearing aids, 
and unaided puretone thresholds in the right ear were 
recorded as 5, 5, 10, 25, 75, and 80 dB at frequencies of 
500, 1000, 1500, 2000, 3000, 4000 Hz, respectively, and as 
25, 10, 45, 65, 85, and 85 Hz at the same frequencies in the 
left ear.  

The report of a periodic National Guard medical examination, 
conducted during inactive duty in April 1993, shows a 
notation of bilateral significant hearing deficit requiring 
hearing aids.  Audiometry examination was conducted without 
hearing aids as a result of feedback noise, and puretone 
decibel thresholds in the right ear were recorded as 30, 15, 
5, 60, 55, and 70 dB at frequencies of 500, 1000, 2000, 3000, 
4000, and 6000 Hz, respectively.  In the left ear, puretone 
decibel thresholds were recorded as 15, 10, 55, 75, 60, and 
75 dB at the same frequencies.  

At the time of a March 1994 VA examination, the veteran gave 
a history exposure to prolonged and frequent noise from a 
busy airport located close to his duty station during his 
service in Saudi Arabia.  He also gave a history of exposure 
to the noise from a rifle range.  Puretone thresholds were 
recorded as -5, 10, 25, 75, and 75 dB in the right ear, for a 
four frequency average of 46 dB; and in the left ear, 
puretone thresholds were recorded as 0, 5, 70, 75, and 85 dB 
for a four frequency average of 59 dB.  Speech recognition 
scores were 88 percent in the right ear and 60 percent in the 
left ear.  The examiner indicated that hearing was within 
normal limits for 250-2000 Hz in the right ear an for 250-
1000 Hz in the left ear.  For the higher frequencies, there 
was a severe bilateral sensorineural hearing loss.  

In a VA Form 9 (substantive appeal), dated October 1994, the 
veteran indicated that he did not dispute the fact that 
hearing loss existed prior to his active duty training in the 
Persian Gulf.  However, he argued that this condition had 
been aggravated by his period of service, as evidenced by the 
fact that hearing aids were furnished during that time.  He 
also indicated his belief that the evidence regarding his 
pre-service and in-service acoustic levels were proof that 
the condition has become worse and was aggravated during his 
Persian Gulf service.  

The record indicates that the RO made repeated attempts to 
obtain all available medical records for the veteran by 
contacting the appropriate sources, including the veteran 
himself.  A July 1998 report of contact indicates that all 
efforts to locate additional service medical records had met 
with negative results, and there were no further avenues to 
follow.  

In conjunction with his claim, the veteran submitted a copy 
of a May 1986 memorandum which indicates that he participated 
in explosives and demolition training in May 1986.  
Additional records show that the veteran also participated in 
demolitions and explosives training in November 1986 and 
December 1986 at the U.S. Army Engineer School.  


Analysis

Having reviewed the record, the Board has concluded that the 
preponderance of the available evidence weighs against a 
finding that service connection is warranted for hearing 
loss.  

Initially, the Board notes that a hearing loss disability is 
not shown to have been incurred or manifested during the 
veteran's initial period of active duty for training, between 
December 1963 and May 1964, as his hearing was evaluated as 
within normal limits both at the time of induction and 
separation examinations, and there is no evidence of the 
manifestation of hearing loss within one year following the 
veteran's discharge from such service.  A hearing loss 
disability, as defined for VA purposes, is initially shown at 
the time of an April 1972 medical examination (during 
inactive status) which shows that a puretone threshold of 60 
dB in the right ear at 4000 Hz, and puretone thresholds of 
70, 70, and 45 at frequencies of 2000, 3000, and 4000 Hz, 
respectively, in the left ear.  Thereafter, the veteran's 
medical examinations repeatedly note the presence of 
bilateral sensorineural hearing loss.  

Thus, the evidence clearly establishes that a hearing loss 
disability pre-existed the veteran's known period of active 
duty for training between October 1986 and January 1987 and 
his active duty in the Persian Gulf from November 1990 to 
June 1991.  Therefore, a grant of service connection requires 
evidence that the pre-existing hearing loss disability 
worsened in severity or that there was an increase in the 
disability either during or as a result of such service.  

In statements on appeal, the veteran has contended that his 
hearing loss disability worsened solely as a result of his 
Persian Gulf service, during which time he was stationed in 
close proximity to a frequently used airport.  However, he 
has also submitted documentation indicating that he 
participated in explosives and demolition training during a 
period of active duty for training between October 1986 and 
January 1987 and he has referred to a long history of 
exposure to noise from rifle ranges.  Having reviewed the 
record, however, the Board finds no evidence suggestive of an 
increase in his hearing loss disability during this period of 
active duty for training, and the record does not include 
findings which identify the level of the veteran's hearing 
acuity upon entry into that period of active duty for 
training.  Thus, the evidence of record is insufficient to 
show aggravation of the pre-service hearing loss for this 
specific period in time.  

With regard to the veteran's period of active duty in support 
of Operation Desert Storm, between November 1990 and June 
1991, it is the opinion of the Board that the evidence does 
not support a finding that the veteran's pre-existing hearing 
impairment either worsened in severity during that time or 
that there was an increase in the hearing loss disability as 
a result of that service.  The record does not include 
audiometry findings which identify the level of the veteran's 
hearing acuity at the time of his induction into active 
service in November 1990, and thus, the nature and severity 
of his hearing impairment, as manifested at the time of 
induction into active service, is not known.  

Therefore, the Board has conducted a comparative review of 
the audiometry findings shown in September 1989 (at the time 
of the examination conducted closest to the time of his entry 
into active service in November 1991) with those shown during 
active service in March, April, and May of 1991, when the 
veteran was evaluated and fitted for hearing aids.  In 
addition, the Board has also considered the findings of post-
service VA audiometry examinations conducted in April 1993 
and March 1994.  In the Board's view, the evidence does not 
demonstrate a sustained, pathological increase in the 
veteran's hearing disability during the period of active 
service.  

Rather, the findings indicate fluctuations, both up and down, 
in puretone decibel levels at the tested frequencies during 
the specified period.  For example, improvement is shown in 
the two lowest frequencies when comparing the decibel 
threshold findings from September 1989 with those of April 
1991, while an increase is indicated with regard to threshold 
levels for the same dates when considering the higher 
frequencies.  Likewise, improvement is shown when contrasting 
the April 1991 puretone decibel levels in the right ear (25 
dB at 2000 Hz, 75 dB at 3000 Hz, 80 dB at 4000 Hz, and 70 dB 
at 6000 Hz) with those recorded in April 1993 (5 dB at 2000 
Hz, 60 dB at 3000 Hz, 55 dB at 4000 Hz, and 70 dB at 6000 
Hz), and similar improvement is shown when comparing the left 
ear results for the same dates.  

Thus, while the in-service findings indicate a fluctuation of 
approximately 5-10 dB in the decibel levels at certain 
frequencies, the increases which are indicated are not shown 
to have been sustained or permanent.  As such, with 
consideration of the overall disability picture and the 
indicated variations, both up and down, in the level of the 
veteran's hearing acuity, the Board cannot conclude that a 
hearing loss disability either increased in severity or 
worsened as a result of active service in support of 
Operation Desert Storm.  The Board also notes that the record 
does not include a medical opinion or other medical evidence 
which suggests that the in-service audiometry findings 
represent an increase in the severity of the veteran's 
hearing loss.  

The veteran has asserted that an increase in severity can be 
shown by the fact that he was fitted for hearing aids in 
1991.  He believes that if his hearing loss had not grown 
worse during active service, hearing aids would not have been 
necessary.  The medical evidence shows, however, that the 
level of his hearing impairment did not change significantly 
between the 1989 audiogram and the April 1991 prescription 
for hearing aids, and in fact, improvement in his hearing 
acuity is demonstrated at some frequencies.  Thus, the fact 
that the veteran was given the option of hearing aids during 
active duty does not necessarily establish or suggest that 
service connection is warranted for hearing loss on the basis 
of aggravation, particularly as the increased decibel 
thresholds shown during service are not shown to have been 
sustained or pathological in nature.   

For the reasons stated above, therefore, the Board has 
concluded that the preponderance of the available evidence 
weighs against a finding that a hearing loss disability, 
which pre-existed the veteran's periods of active service, 
either increased in severity or worsened permanently as a 
result of such service or exposure to elevated levels of 
noise therein.  


ORDER

Service connection is denied for hearing loss.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals




